DETAILED ACTION
1.	Applicant's amendments and remarks submitted on October 19, 2021 have been entered. Claims 1, 3-4, 6-7, 10 and 17 have been amended. Claims 5, 8 and 14 have been cancelled. Claims 1-4, 6-7, 9-13 and 15-17 are still pending on this application, with claims 1-4, 6-7, 9-13, and 15-17 being rejected. All new grounds of rejection were necessitated by the amendments to claims 1 and 10. Accordingly, this action is made final.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-4, 6-7, 9-13 and 15-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the first stroke axis defines an acute angle with respect to the longitudinal axis of the housing” in lines 34-35 of the claim. This limitation does not appear to be described in the specification in such a way as to reasonably convey possession of the claimed invention at the time the application was filed. Specifically, the drawings and written description support the angle between the first stroke axis and the longitudinal axis of the housing as being a 90º angle, so that the diaphragm is parallel to the longitudinal axis and the first stroke axis is orthogonal to the longitudinal axis (see figure 2; paragraphs 0014 and 0039 of the originally filed specification), but they do not appear to support the particular arrangement wherein the angle between the first stroke axis and the longitudinal axis is an acute angle, i.e. less than 90º.
6.	Claims 2-4, 6-7, 9-13 and 15-17 are dependent on claim 1 and are therefore rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for at least the same reason as recited above.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-4, 6-7, 9-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 1 recites “a primary opening adjacent to the touchscreen” in lines 7-8 of the claim, and further recites “the primary opening is defined in the side frame” in line 21, “the first 
10.	Claim 1 further recites the limitation “the first opening” in line 24. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted as “the primary opening.”
11.	Claims 2-4, 6-7, 9-13 and 15-17 are dependent on claim 1 and are therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as recited above.

12.	Claim 10 recites the limitation “the first primary opening” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. 
13.	Claim 10 further recites the two loudspeakers emitting sound waves through “a common primary opening” in line 5. It is unclear if this opening is in addition to the “first primary opening” also recited in the claim, or if both limitations are meant to refer to the same opening. Further, it is unclear if or how the opening(s) recited in claim 10 relate to the primary opening recited in parent claim 1. For the purposes of examination, the three terms have been interpreted as referring to the same single opening, the single opening being “common” or shared between first and second loudspeakers. Appropriate correction or clarification is required.
14.	Claims 11-13 are dependent on claim 10 and are therefore further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as recited above.

15.	Claim 11 further recites the two loudspeakers defining “a common second hollow space” and “a common secondary opening” in lines 2-3. It is unclear if these limitations are in addition to the second hollow space and the secondary opening as recited in parent claim 1, or if they are meant to refer to the same elements recited in claim 1. For the purposes of examination, the terms have been interpreted as referring to the same elements. Appropriate correction or clarification is required 

16.	Claim 12 further recites “each of the piezoelectric MEMS loudspeakers share a support substrate” in lines 3-4. This limitation is considered indefinite as it is not clear if each loudspeaker has a support substrate, or if both loudspeakers are connected to a single, same substrate. For the purposes of examination, the limitation has been interpreted as referring to each loudspeaker having a separate support substrate, as disclosed by the specification (substrate 26, see figure 2). Appropriate correction or clarification is required; mainly, if referring to a shared same substrate between the two loudspeakers, such an embodiment should be sufficiently enabled by the disclosure. 

17.	Claim 13 is dependent on claim 12 and is therefore further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as recited above. In addition, claim 13 recites “the second hollow space” being formed by “a substrate hollow space of the support substrate” in lines 1-2 of the claim. This limitation is generally unclear for the reasons outlined above regarding parent claims 11 and 12. Mainly, it is unclear if the “substrate hollow space” refers to a hollow space of a substrate for one of the first and second loudspeakers, or if both loudspeaker support substrates each include a “substrate hollow space.” For the purposes of examination, the substrate hollow space limitation has been interpreted as applying to one loudspeaker e.g. the first loudspeaker, as disclosed by the specification (substrate hollow space 27 and housing hollow space 28, see figure 2). Appropriate correction or clarification is required. 

18.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

19.	Claims 4, 7, 10-13 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
20.	Claim 4 recites “the primary opening is arranged at the screen edge of the touchscreen” in lines 2-3. This limitation appears to be at odds with the limitations now recited in parent claim 1, particularly regarding the primary opening being “defined in the side frame” as recited in line 21 of claim 1, and further the primary opening being “disposed at a first distance from the screen edge in the direction of the longitudinal axis of the housing” as recited in lines 24-26. For the purposes of examination, the claim has been interpreted with both screen edge and side frame embodiments and the prior art has been cited for both embodiments/locations, with the “first distance from the screen edge” being interpreted as the opening arranged at the screen edge, as recited in claim 4.

21.	Claim 7 recites “the first stroke axis of the first loudspeaker Page 3 of 8is slanted by 90º with respect to the longitudinal axis of the housing” in lines 3-5 of the claim. This limitation appears to be at odds with the limitations now recited in parent claim 1, which recites the first stroke axis as defining “an acute angle with respect to the longitudinal axis of the housing” in lines 34-35 of claim 1. For the purposes of examination, the claims have been interpreted as referring to a 90º angle, as previously recited in claim 1 and presently recited in claim 7. 

22.	Claim 10 recites “the first hollow space and the second hollow space are combined in an end region of the housing” in lines 1-3 of the claim. This limitation appears to be at odds with the limitations recited in parent claim 1, which recite the first and second hollow spaces as being separate from one another via the “first loudspeaker arranged between the two hollow spaces” in lines 9-10 of claim 1. For the purposes of examination, the “second hollow space” of claim 10 has been interpreted as different from the “second hollow space” of claim 1, as disclosed by the specification (first hollow space 13, second hollow space 14 and third hollow space 24, see figure 2), with the latter being combined with the first hollow space in an end region of the housing to enable the first and second loudspeakers to emit sound waves through a common opening.
23.	Claims 11-13 are dependent on claim 10 and are therefore further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for the same reason as recited above.

24.	Claim 16 further limits the housing as comprising “a side frame and the primary opening is defined in the side frame.” The claim therefore fails to further limit the subject matter of the claim upon which it depends, as the limitations recited in claim 16 are now recited in lines 20-21 of parent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
25.	Claims 1-4, 6-7, 9-11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese publication CN 107454491 A to Cheng in view of US Patent Pub No 2019/0320253 A1 to Park, and further in view of US Patent Pub No 2020/0089275 A1 to Kuna et al. (“Kuna”).
As to claim 1, Cheng discloses a mobile phone comprising: a housing defining a front side and a back side disposed opposite the front side (display module 10 and cover 20, see figure 1; pg. 1, ¶ 0002; pg. 3, ¶ 0016 of the English translation); a screen arranged on the front side of the housing (display, see figure 1; pg. 3, ¶ 0016); and an audio system integrated into the housing, wherein the audio system defines a first hollow space including a primary opening adjacent to the screen (opening 11, see figure 1; pg. 3, ¶ 0016), wherein the audio system defines a second hollow space (see figure 1), and wherein the audio system includes a first loudspeaker arranged between the two hollow spaces and separating the two hollow spaces from one another (receiver 30, see figure 1; pg. 3, ¶ 0016), wherein the first loudspeaker is configured to emit first sound waves to an ear of a user via the primary opening when the mobile phone is used as intended (see pg. 1, ¶ 0005; pg. 4, ¶ 0017; pg. 10, ¶ 0055), wherein the second hollow space comprises a secondary opening, which is arranged on a back side of the housing (opening 21, see figure 1; pg. 3, ¶ 0016), wherein the first loudspeaker is configured to emit second sound waves away from the ear of the user via the secondary opening and into the surroundings of the ear of the user (see figure 1; pg. 4, ¶ 0018), wherein the second sound waves are phase-shifted with respect to the first sound waves in such a way that the sound level of the sound waves given off by the audio system into the surroundings can be reduced (see pg. 2, ¶ 0010; pg. 4, ¶ 0019 - ¶ 0020); wherein the housing elongates between a pair of planes in a direction along a longitudinal axis (see figure 1; pg. 6, ¶ 0028), wherein in a side view looking in the direction parallel to the pair of planes, the first opening is disposed at a first distance in the direction of the longitudinal axis of the housing; wherein the secondary opening is disposed at a second distance in the direction of the longitudinal axis of the housing and the second distance is greater than the first distance (see figure 1; pg. 5, ¶ 0024; pg. 6, ¶ 0028); Page 2 of 8wherein the first loudspeaker includes a first diaphragm and defines a first stroke axis along which the first diaphragm is maximally deflectable; wherein the first stroke axis defines an acute angle with respect to the longitudinal axis of the housing (receiver with sound waves being generated perpendicular to longitudinal axis, see figure 1; pgs. 3-4, ¶ 0016 - ¶ 0020); wherein a first length defines a shortest distance in the direction of the longitudinal axis between the first stroke axis and the primary opening; wherein a second length defines a shortest distance in the direction of the longitudinal axis between the first stroke axis and the secondary opening; and wherein the first length is less than the second length (see figure 1; pg. 5, ¶ 0024; pg. 6, ¶ 0028). 
 Cheng does not expressly disclose the display or screen as being a touch screen, the touchscreen defining a screen edge surrounded by the housing, the housing elongating along the longitudinal axis with respect to the screen edge, and wherein the housing includes a side frame that connects the front side to the back side, and the primary opening is defined in the side frame. However such housing features for a mobile device are known in the art, as taught by Park, which teaches a mobile device, and further teaches the use of a display with a touch panel (see figures 1-2 and 4; pg. 5, ¶ 0084), the touchscreen defining a screen edge, and further the housing elongating along a longitudinal axis with respect to the screen edge (see figures 1-2, 4 and 25-26), the housing further including a side frame that connects the front side to the back side, and the primary speaker opening being defined in the side frame (openings 105/205, see figures 1-2, 4 and 12). The proposed modifications are therefore considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as such housing features are well known and would therefore be merely a straightforward possibility from which a skilled person would select when designing a mobile device, depending on the size and type of device being designed, and further to provide the mobile device with a display that is enabled to receive input from the user (Park pg. 5, ¶ 0084).
Cheng in view of Park does not expressly disclose wherein the first loudspeaker diaphragm is deflectable at a frequency in the woofer range and maximally deflectable during operation in the woofer range of frequencies. However, it does disclose the speaker generally generating sounds below 4000 Hz (Cheng pg. 6, ¶ 0030). In addition, woofers are known in the art for their use in generating low frequency sounds, as taught by Kuna, which teaches a similar portable electronic device (see pg. 2, ¶ 0029), and further teaches the electronic device including an audio module 136a in the form of a woofer for generating low frequency sounds (see pg. 4, ¶ 0045). The use of a loudspeaker operating at maximum deflection in the woofer range of frequencies is therefore considered an obvious choice to one of ordinary skill in the art, in order to provide low frequency sounds, including sounds below 4000 Hz, as already taught by Cheng in view of Park. 
As to claim 2, Cheng in view of Park and Kuna further discloses wherein the front side and the touchscreen are designed to be planar (Cheng figure 1; Park figures 1-2).  
As to claim 3, Cheng in view of Park and Kuna further discloses wherein the side frame is convexly curved (Park figures 1-2, 4 and 12).
As to claim 4, Cheng in view of Park and Kuna further discloses wherein the primary opening is arranged at the screen edge of the touchscreen (Park figures 25-26).
As to claim 6, Cheng in view of Park and Kuna further discloses wherein the secondary opening is spaced apart from the primary opening in the direction of the longitudinal axis of the housing (Cheng offset openings, see figure 1; pg. 5, ¶ 0024; pg. 6, ¶ 0028).  
As to claim 7, Cheng in view of Park and Kuna further discloses wherein the first loudspeaker is a woofer (Cheng pg. 6, ¶ 0030; Kuna pg. 4, ¶ 0045) and is arranged in the housing in such a way that the first stroke axis of the first loudspeaker Page 3 of 8is slanted by 90º with respect to the longitudinal axis of the housing (Cheng sound waves generated perpendicular to longitudinal axis, see figure 1; Park figures 1-2, 12 and 26; pg. 2, ¶ 0013).  
As to claim 9, Cheng in view of Park and Kuna further discloses wherein the audio system comprises a second loudspeaker, which is smaller than the first loudspeaker, which second loudspeaker is a tweeter and is arranged in the housing (Kuna audio module 134a, see figure 3; pg. 4, ¶ 0045).  
As to claim 10, Cheng in view of Park and Kuna further discloses wherein the first hollow space and the second hollow space are combined in an end region of the housing, which end region contains the first primary opening (Cheng figure 1; pg. 5, ¶ 0024; Park figures 1-2), and so the first loudspeaker and the second loudspeaker emit sound waves through a common primary opening (Kuna through holes 118e for combined audio output, see figure 3; pg. 4, ¶ 0047).  
As to claim 11, Cheng in view of Park and Kuna further discloses wherein the first loudspeaker and the second loudspeaker define a common second hollow space and a common secondary opening (Cheng figure 1; pg. 2, ¶ 0018; Kuna through holes 118e for combined audio output, see figure 3; pg. 4, ¶ 0047).  
As to claim 15, Cheng in view of Park and Kuna further discloses wherein the touchscreen extends across the entire front side of the housing (Park figures 1-2 and 5).  
As to claim 16, Cheng in view of Park and Kuna further discloses wherein the housing comprises a side frame and the primary opening is defined in the side frame (Park earpiece speaker openings 105/205, see figures 1-2, 4 and 12).  
As to claim 17, Cheng in view of Park and Kuna further discloses wherein the audio system comprises a second loudspeaker, which is a tweeter (Kuna audio module 134a, see figure 3; pg. 4, ¶ 0045), but is silent on the particular arrangement of the second loudspeaker and therefor does not disclose wherein the tweeter is arranged in the housing in such a way that a second stroke axis of the second loudspeaker, along which a second diaphragm of the second loudspeaker can be deflected, extends in a direction parallel to the longitudinal axis of the housing. However such a configuration is considered a straightforward possibility from which a skilled person would select when arranging a second, smaller audio module within the housing as taught by Cheng in view of Park and Kuna, the selection made according to the actual conditions when designing the portable device and based on factors such as the shape and size of the tweeter and the available space within the housing, so long as the audio modules are placed in close proximity and at an end portion of the mobile device to enable audio output via common through holes, as taught by Cheng in view of Park and Kuna (Kuna figure 3; pg. 4, ¶ 0047). 

26.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Park and Kuna, and further in view of US Patent Pub No 2015/0350792 A1 to Grosh et al. (“Grosh”).
As to claim 12, Cheng in view of Park and Kuna discloses the mobile phone as claimed in claim 11.
Cheng in view of Park and Kuna does not expressly disclose wherein each of the first loudspeaker and the second loudspeaker comprises a piezoelectric MEMS loudspeaker, and each of the piezoelectric MEMS loudspeakers share a support substrate. However, the use of MEMS loudspeakers in portable or mobile devices is known in the art, as taught by Grosh, which discloses a piezoelectric MEMS device that can be used as a speaker in mobile electronics (see pg. 1, ¶ 0002; pg. 4, ¶ 0057), and further discloses the MEMS device as including a support substrate (see pg. 1, ¶ 0008; pg. 5, ¶ 0059). The proposed modification is therefore considered merely a straightforward possibility from which a skilled person would select when selecting a loudspeaker device for the mobile phone as taught by Cheng in view of Park and Kuna, as such speaker devices are known for their use in consumer electronics, particularly for small or portable electronics (Grosh pg. 4, ¶ 0057).
As to claim 13, Cheng in view of Park, Kuna and Grosh further discloses wherein the second hollow space is formed by a substrate hollow space of the support substrate and a housing hollow space (Cheng housing opening/space, see figure 1; Grosh substrate with opening/space, see figure 9d).  

Response to Arguments
27.	Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive.
	Regarding claim 1, Applicant argues Cheng “neither discloses or suggests a particular orientation of any deflection axis of any diaphragm.” Examiner respectfully disagrees. The receiver as taught by Cheng is disclosed with the sound generating component in the form of a diaphragm that is positioned orthogonal to the front and back covers, so the receiver generates first and second sound waves on the front and back side of the receiver as the diaphragm moves forwards and backwards, said sound waves being emitted to the outside of the device through respective first and second openings on either side of the receiver and the mobile device (see figure 1; pgs. 3-4, ¶ 0016 - ¶ 0020 of the English translation). Cheng is therefore considered to disclose or suggest the orientation of a diaphragm for a receiver as claimed. 

Conclusion
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652